Case: 21-10444      Document: 00516046426         Page: 1     Date Filed: 10/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-10444                        October 7, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Rodolfo Ibarra,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                           USDC No. 4:20-CR-339-15


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Rodolfo Ibarra has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Ibarra has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10444     Document: 00516046426         Page: 2   Date Filed: 10/07/2021




                                  No. 21-10444


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                       2